PER CURIAM.
Petitioner was duly charged and found guilty of violating certain sections of the Pest Control Act, F.S. Chapter 482, F.S.A. Consequent upon this finding the Pest Control Certificate and Thermal Aerosol Certificate theretofore issued to petitioner were revoked, and he was placed on probation for a period of two years with respect to his pest control certificate so that he might continue to operate-his business under that certificate subject to the conditions of probation.
Petitioner seeks review by certiorari of the order of revocation contending that the findings of respondent are not supported by competent and substantial evidence; that the order of revocation constitutes a departure from the essential requirements of law and a violation of the constitutional guarantee of due process in that in the proceedings which culminated in the order here assaulted respondent acted in the combined capacity of grand jury, prosecutor, judge, and trial jury. Petitioner also contends that his constitutional rights were further impinged by the assertion that the severity of the penalty imposed upon him is unwarranted both by the nature of the offense and the extent of the violation of which he was found guilty, evidencing such bias and prejudice on the part of respondent as to constitute an abuse of discretion.
We have carefully examined the record of the proceedings which resulted in rendition of the order here reviewed, and considered the contentions of petitioner and the authorities cited in support thereof. After such consideration we have concluded that petitioner’s position on all points raised by him lacks support in the record, and is not sustained by the authorities on which he relies. Certiorari is accordingly denied.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SACK, JJ., concur.